UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8293


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROY EDWARD TAYLOR, a/k/a Big Roy, a/k/a Roy Penn,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:99-cr-00076-nkm-1)


Submitted:    August 17, 2009                 Decided:   October 2, 2009


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy Edward Taylor, Appellant Pro Se.       Jean Barrett Hudson,
Assistant United States Attorney, Bruce A. Pagel, OFFICE OF THE
UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Roy Edward Taylor appeals the district court’s order

granting his motion for reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006), and its subsequent order denying his

motion for reconsideration.           We have reviewed the record and

find    no   reversible   error.      Accordingly,     we   affirm   for    the

reasons stated by the district court.          United States v. Taylor,

No.    3:99-cr-00076-nkm-1    (W.D.    Va.   Sept.    23,   2008;    Oct.   17,

2008).       See United States v. Dunphy, 551 F.3d 247 (4th Cir.),

cert. denied, 129 S. Ct. 2401 (2009).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                      2